MATHEWS, Circuit Judge
(dissenting).
This was an action on a contract of war risk term insurance issued to appellee’s ward, Guy L. Smith, in 1918, pursuant to article 4, §§ 400-405, of the Act of September 2, 1914, c. 293, 38 Stat. 711, as amended by § 2 of the Act of October 6, 1917, c. 105, 40 Stat. 398. Thereby Smith was insured against death or total permanent *913disability occurring during the life of the contract.
The contract lapsed for nonpayment of premiums on December 31, 1919, unless, on or before that date, Smith became totally and permanently disabled. There is evidence that Smith became partially disabled before December 31, 1919, and that his then partial disability eventually became total, but there is no evidence that it became total on or before December 31, 1919. On the contrary, the evidence shows that it did not become total until 1921.
The judgment should be reversed.